Citation Nr: 1814415	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than April 17, 2009 for a grant of service connection for right hand paresthesia.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a Board hearing in his June 2014 VA Form 9 substantive appeal.  However, he also submitted a correspondence in June 2014 in which he stated that he wished to withdraw this request.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  On April 15, 2008, the RO received a claim of service connection for a cervical spine disability.

2.  Since April 15, 2008, the Veteran has experienced right hand paresthesia due to his service-connected degenerative disc disease of the cervical spine.


CONCLUSION OF LAW

The criteria for an effective date of April 15, 2008 for the grant of service connection for right hand paresthesia have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400, 4.1, 4.71a, Diagnostic Code (DC) 5242 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

VA's Adjudication Procedures Manual, M21-1, provides that the effective date of a grant of SC for any disabilities arising from the sympathetic reading of a claim, or finding a disability within the scope of a different claimed disability, is governed by the date of receipt of the expressly claimed issue which resulted from sympathetic reading or finding a disability within scope.  See M21-1 at III.iv.5.C.1.f.  A sympathetic reading or a finding one disability within scope of another claimed disability may occur in any type of claim for compensation.  Id.
Facts and Analysis

The Veteran contends that he should have been granted service connection for right hand paresthesia prior to April 17, 2009.  In this regard, he has stated that such disability should be service connected as of April 15, 2008 due to the RO's receipt of his submission of a VA 21-4138 Statement in Support of Claim on such date.  See June 2014 VA Form 9; June 2014 VA 21-4138 Statement in Support of Claim. 

During an October 2007 VA neurologic consultation, the Veteran reported experiencing numbness and tingling in the fingers of his right hand.  The treating physician assessed the Veteran with severe cervical stenosis and myelomalacia.

Thereafter, the RO received a VA 21-4138 Statement in Support of Claim from the Veteran on April 15, 2008 in which he requested service connection for a cervical spine disorder.  He did not expressly request any other benefits in such submission.  Then, in a July 2008 correspondence, the Veteran reported nerve damage affecting his right upper extremity in relation to an in-service neck injury.  He further reported that a private physician found that an MRI of his neck showed permanent nerve damage.  

The Veteran was afforded a VA examination in regard to his cervical spine disability in October 2008.  During the examination, the Veteran exhibited reduced reflexes in the fingers of his right hand.  Subsequently, in June 2009, the Veteran was granted service-connection for right hand paresthesia secondary to his cervical spine disability.

Based on the foregoing, an effective date of April 15, 2008 for the Veteran's right hand paresthesia is warranted because such disability is within the scope of his cervical spine disability claim received on such date.  In this regard, his cervical spine disability is rated under 38 C.F.R. § 4.71a, DC 5242.  In addition, his right hand paresthesia is rated as a neurologic abnormality secondary to such disability and was diagnosed prior to April 15, 2008.  Note (1) of the general rating formula for diseases and injuries of the spine applies to DC 5242 and states that any associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  Therefore, the Board finds that the Veteran's right hand paresthesia should be service connected with an effective date of April 15, 2008 as it is within the scope of his cervical spine disability.  Id.; M21-1 at III.iv.5.C.1.f.

Thus, the Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence shows that an effective date of April 15, 2008 is warranted for right hand paresthesia.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  This is considered a full grant of the claim as the Veteran has not requested an even earlier effective date and no theory for an earlier date has been raised by the record.


ORDER

An effective date of April 15, 2008, for the award of service connection for paresthesia of the right hand, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


